Case 21-10457-LSS   Doc 95   Filed 03/19/21   Page 1 of 3
Case 21-10457-LSS   Doc 95   Filed 03/19/21   Page 2 of 3




                    Exhibit A
                                               Case 21-10457-LSS          Doc 95      Filed 03/19/21    Page 3 of 3

                                                                         Exhibit A
                                                                  Served Via First-Class Mail
                              Name                                 Attention               Address 1         Address 2        City  State    Zip
          Aon Risk Insurance Services West                                           PO Box 19640                        Irvine     CA    92623-9640
          Bandel Carano                                    Oak Investment Partners   1600 El Camino Real     Ste 280     Menlo Park CA    94025-4120
          Elsa Chang                                                                 Address Redacted
          Garima Agarwal                                                             Address Redacted
          Heet Singala                                                               Address Redacted
          Marc Legarte                                                               Address Redacted
          New Visions Communications, Inc.                 Attn: CEO/ David Branca   980 James St            #201        Syracuse NY     13203-2503
          Oak Investment Partners XII, Limited Partnership                           1600 El Camino Real     Ste 280     Menlo Park CA   94025-4120
          Olga Sullivan                                                              Address Redacted
          Paul Meninger                                                              Address Redacted
          Peter Drozdowski                                                           Address Redacted
          Stat Pads, LLC                                                             3597 E Monarch Sky Ln   Ste 200     Meridian   ID   83646-1055
          Tony Ceccato                                                               Address Redacted




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                           Page 1 of 1
